PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ZARYL G. BUSH,                                   )     CASE NO. 4:19-CV-768
                                                 )
               Plaintiff,                        )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
STRUTHERS OHIO POLICE                            )
DEPARTMENT, et al.,                              )     MEMORANDUM OPINION AND
                                                 )     ORDER
               Defendants.                       )     [Resolving ECF Nos. 4, 5]



       Pending before the Court is the Amended Complaint of Pro se Plaintiff Zaryl Bush, a

state prisoner, against the Struthers Ohio Police Department, Detective Jeffrey Lewis, Detective

Raymond Greenwood, and Chief of Police Timothy Rody. ECF No. 4 [Sealed]. Plaintiff alleges

that Defendants violated his civil rights under 42 U.S.C. § 1983 prior to his incarceration, and

those violations resulted in his current imprisonment. Id. at PageID #: 32.

       For the reasons that follow, this case is dismissed.

                                         I. Background

       Plaintiff is presently incarcerated at the Lake Erie Correctional Institution. According to

the Amended Complaint, the “incident” that led to the death of a fourteen-year-old child1

occurred on January 21, 2013. Id. at PageID #: 33. Bush alleges he became the target for this




       1
         Because Plaintiff’s Complaint (ECF No. 1) and Amended Complaint (ECF No.
4) both include the name of the fourteen-year-old child, the Court Orders these filings
sealed to protect the child’s identity.
(4:19CV768)


crime by the Struthers Police Department before any evidence was produced, and Defendants

conspired to deprive him of his constitutional rights and impair his ability to receive a fair trial by

conducting an insufficient investigation.2 See id. at PageID #: 33-38.

       For relief, Bush asks the Court to award him damages in the amount of thirty-three

million dollars. Id. at PageID #: 39.

                                        II. Standard of Review

       Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Notwithstanding, the

district court is required under 28 U.S.C. § 1915(e)(2)(B) to review all in forma pauperis

complaints and to dismiss before service any such complaint that the Court determines is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470

(6th Cir. 2010). While some latitude must be extended to pro se plaintiffs with respect to their


       2
          Plaintiff does not directly cite the criminal case brought against him in the
Mahoning County Court of Common Pleas regarding the death of the child. However,
the Court may take judicial notice of the public dockets and opinions issued by other
courts. Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980)
(“Federal courts may take judicial notice of proceedings in other courts of record.”)
(citation omitted). Bush was arrested in January 2013 for the death of the child. On June
19, 2013, he pleaded guilty to murder and other crimes, including child endangerment,
intimidation, and tampering with evidence, and was sentenced to an aggregate sentence of
thirty-three years to life in prison. State v. Bush, 2014 WL 4976026, at *2 (Ohio Ct. App.
Sept. 22, 2014). On appeal, the Ohio Seventh District Court of Appeals affirmed Bush’s
conviction and sentence. Id. at *9. Bush filed a petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254 challenging the state court conviction at issue here, but the
petition was recently denied by another branch of this Court. Bush v. Sloan, 2019 WL
5072361, at *1 (N.D. Ohio Oct. 9, 2019).

                                                  2
(4:19CV768)


pleadings, the Court is not required to conjure unpleaded facts or construct claims against

defendants on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir.

2008) (citation omitted); Thomas v. Brennan, 2018 WL 3135939, at *1 (N.D. Ohio June 26,

2018) (citing Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985) and Erwin v.

Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)).

        In order to withstand scrutiny under § 1915(e)(2)(B), “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’”

Hill, 630 F.3d at 470-71 (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals for

failure to state a claim under § 1915(e)(2)(B) and § 1915A) (quoting Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570)). Thus, a complaint fails to state a claim on which relief

may be granted when it lacks “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Id. at 471.

                                              III. Analysis

        The Court finds that the Amended Complaint must be dismissed for two reasons. To the

extent Plaintiff seeks to invalidate or set aside his state conviction or sentence pursuant to a

§ 1983 civil rights action, he fails to state a cognizable claim. A habeas corpus proceeding, not a

civil rights action, is the appropriate remedy for a state prisoner to attack the validity of his

conviction or the length of his sentence. Wright v. Kinneary, 46 F. App’x 250, 252 (6th Cir.

2002) (“Wright’s claims are subject to dismissal to the extent his complaint may be construed as



                                                    3
(4:19CV768)


a direct attack on the validity of his confinement.”) (citing Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994); Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973) (a habeas corpus proceeding, not a

civil rights action, is the appropriate remedy for a state prisoner to attack the validity of his

conviction or length of his sentence)).

        With respect to Plaintiff’s request for money damages as a remedy for the alleged

constitutional deprivations by Defendants that led to his conviction and incarceration, this action

is barred by Heck. In Heck, the Supreme Court held that a plaintiff may not pursue a § 1983

damages action arising from an allegedly unconstitutional conviction or sentence unless and until

the plaintiff shows that the conviction or sentence at issue has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal, or called into question by a

federal court’s issuance of a writ of habeas corpus. Heck, 512 U.S. at 486-87. Even with the

benefit of liberal construction, nothing in the Amended Complaint suggests that Plaintiff’s

conviction and sentence have been called into question or invalidated by any of the means

articulated by Heck. Accordingly, Plaintiff fails to state a cognizable § 1983 claim. See Adams

v. Morris, 90 F. App’x 856, 858 (6th Cir. 2004) (“Because [plaintiff’s] confinement has not been

remedied by any of the procedures listed in Heck, the district court properly found that his claims

are not cognizable under § 1983.”).

                                           IV. Conclusion

        For the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

Plaintiff’s motion for appointment of counsel is moot, and denied as such. ECF No. 5.



                                                   4
(4:19CV768)


       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

could not be taken in good faith.



       IT IS SO ORDERED.



 December 18, 2019                            /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               5
